‘

vo Case 4:19-mj-03279-N/A-RGM, Racument 1 Filed 07/15/19 Page 1 of 1

 

 

 

United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
Vv.
Herschel Allen Jobes DOB: 1985; United States m“ee”N*= 032 39 WJ

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A)Gi) and 1324(a)(1)(B)G)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about July 12, 2019, at or near the village of Menegar’s Dam, on the Tohono O’odham Nation (TON), in the
District of Arizona, knowing or in reckless disregard that a certain alien, including Jose Eric Espitia-Marquez, had
come to, entered, and remained in the United States in violation of law, did transport and move said alien within the
United States by means of transportation and otherwise, in furtherance of such violation of law and did so for the
purpose of private financial gain; in violation of Title 8, United States Code, Sections 1324(a)(1)(A)(ii) and
1324(a)(1)(B)(i).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about July 12, 2019, at or near the village of Menegar’s Dam, on the Tohono O’odham Nation (TON), in the
District of Arizona, United States Border Patrol Agents (BPA) performing patrol duties on Federal Route (FR-1) were
alerted by an agent working the Mobile Surveillance Capability (MSC), that four subjects were observed crossing the
border. Agents observed a while later a silver Dodge pickup truck heading south on FR-1. Agents conducted a
records check on the truck and the check revealed the vehicle was registered to Herschel Allen Jobes, from Phoenix,
AZ. The MSC operator advised agents that the silver truck had driven into the village of Menegar’s Dam, parked by
a dumpster, and moments later a single subject was seen running from the brush and entering the backseat of the truck.
The truck was observed heading north on FR-1, by the MSC operator. Agents stopped the Dodge pickup truck and the
truck contained three subjects. The driver of the truck was identified as Jobes, front seat passenger was identified as
Lan Quang Tran, and the rear seat passenger was identified as Jose Eric Espitia-Marquez. BPA determined that Espitia-
Marquez was in the United States illegally. During a subsequent search of the vehicle, agents discovered a .380 caliber
pistol under the driver’s seat and a grey eTalk cell phone.

In a post-Miranda statement, Jobes stated that he and Tran traveled from Phoenix, AZ to the Desert Diamond casino
in Ajo, AZ, but left a short time later as it was not what they had expected. Jobes stated that he couldn’t remember
who received the phone call about picking up the person; him or Tran. Jobes stated he couldn’t tell agents who made
the request because he couldn’t remember who received the call. He also denied ownership of the additional cell phone
found in the truck.

The material witness Espitia-Marquez stated that he had made arrangements to be smuggled into the United States for
money. He stated that he received a grey eTalk cell phone from an unknown individual and was guided by a foot guide
to Menegar’s Dam. The foot guide told him to wait at the pickup location for further instructions. Espitia-Marquez
stated he used the phone only to contact “Jesus” for updates and to receive food and water. He stated that Jesus told
him that a silver Dodge pickup truck was on the way to pick him up. He stated that when the truck arrived he ran and
got in the back seat. He stated the men in the truck were nice to him and gave him a cigarette.

 

MATERIAL WITNESS IN RELATION TO THE CHARGE: Jose Eric Espitia-Marquez

 

 

Detention Requested SI URE OF COMPLAINANT
Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge.

AUTHORIZED BY: AUSA TU/jan Aon Ge RW LOPFICHAL TITLE
WS HSL, Special Agent

 

 

 

Sworn to before me and subscribed lin my presence.

 

 

 

SIGNATURE OF MAGISTRATI@AD GR 2 DATE
Q. ~) Faia July 15, 2019

 

 

1) See Federal rules of Criminal Procedure Rules 3 and 54
